                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

ASHLEY FURNITURE INDUSTRIES,
INC.

                     Petitioner,                   Case No. 18-CV-1773-JPS

v.

ANGEL RODRIGUEZ MORILLO,                                           ORDER

                     Respondent.


       On November 8, 2018, Petitioner filed a petition to confirm an

arbitration award. (Docket #1). Petitioner now seeks to serve Respondent.

Federal Rule of Civil Procedure 4 (“Rule 4”) allows the Petitioner to effect

service by private process server or by marshal service. Fed. R. Civ. P. 4(c).

The Federal Arbitration Act (“FAA”) requires service on nonresident

adverse parties “by the marshal of any district within which the adverse

party may be found in like manner as other process of the court.” 9 U.S.C.

§ 9. On January 14, 2019, Petitioner filed a letter with the Court explaining

that it was having difficulty serving nonresident Respondent by the U.S.

Marshal, and requesting permission to serve by private process server.

(Docket #4).

       Whether section 9 of the FAA encapsulates service pursuant to Rule

4 has been a matter of some debate by other district courts. See Hancor, Inc.

v. R&R Eng’g Prods., Inc., 381 F. Supp. 2d 12, 15 (D.P.R. 2005) (finding that

the phrase “in like manner as other process of the court” refers to Federal

Rule of Civil Procedure 4, and therefore any manner that conforms with

Rule 4 would be sufficient under the FAA); VentureForth Holdings LLC v.
Joseph, 80 F. Supp. 3d 147, 148 (D.D.C. 2015) (holding that “service of a

nonresident complies with § 9 of the FAA if service is provided in

accordance with Rule 4 of the Federal Rules of Civil Procedure.”);

Technologists, Inc. v. MIR’s Ltd., 725 F. Supp. 2d 120, 126–27 (D.D.C. 2010)

(analyzing the same language in 9 U.S.C. § 12 and coming to the conclusion

that service pursuant to Rule 4 is sufficient); see also Reed & Martin Inc. v.

Westinghouse Elec. Corp., 439 F.2d 1268, 1277 (2d Cir. 1971) (“The phrase ‘in

like manner as other process of the court’ found in § 9 of the Arbitration Act

refers to Fed. R. Civ. P. 4 on the accomplishment of appropriate service…”);

In re Lauritzen Kosan Tankers (Chem. Trading, Inc.), 903 F. Supp. 635, 637

(S.D.N.Y. 1995) (“The phrase ‘in like manner as other process of the court’

included in the FAA refers to Rule 4 of the Federal Rules of Civil

Procedure”); but see Logan & Kanawha Coal Co., LLC v. Detherage Coal Sales,

LLC, 789 F. Supp. 2d 716, 722 (S.D. W. Va. 2011) (requiring marshal service

on non-resident defendants and noting that although the FAA “leads to the

illogical result that service effected on nonresident defendants in arbitration

cases is different from those in other civil cases, the appropriate body to

rectify this anachronism is Congress, not a district court.”); PTA-FLA, Inc.

v. ZTE USA, Inc., 2015 WL 12819186, at *8 (M.D. Fla. Aug. 5, 2015) (same).

       In the interests of consistency and logistical ease, the Court adopts

the rule followed by the majority of courts, and will allow service on

nonresident defendants by either marshal service or “in like manner as

other process of the court.” 9 U.S.C. § 9. This includes service by private

process. Fed. R. Civ. P. 4(c)(2).

       Accordingly,

       IT IS ORDERED that Petitioner is permitted to effectuate service on

Respondent utilizing a private process server.


                                    Page 2 of 3
Dated at Milwaukee, Wisconsin, this 18th day of January, 2019.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 3 of 3
